     Case 1:20-cv-00501-NONE-JDP Document 5 Filed 11/13/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LEO EVANS,                                        Case No. 1:20-cv-00501-NONE-JDP
12                       Plaintiff,                     ORDER TO SHOW CAUSE WHY THIS
                                                        CASE SHOULD NOT BE DISMISSED FOR
13           v.                                         FAILURE TO STATE A CLAIM, FAILURE
                                                        TO PROSECUTE, AND FAILURE TO
14    MADERA COUNTY POLICE                              COMPLY WITH A COURT ORDER
      DEPARTMENT, et al.,
15                                                      RESPONSE DUE WITHIN TWENTY-ONE
                         Defendants.                    DAYS
16

17

18         Plaintiff proceeds in this civil action without representation. Plaintiff’s complaint was
19    screened on June 8, 2020, the court found that plaintiff had failed to state a claim, and plaintiff
20    was ordered to file a first amended complaint within sixty days. See ECF No. 4. Plaintiff has
21    not yet done so.
22         To manage its docket effectively, the court imposes deadlines and require litigants to meet
23    those deadlines. When a plaintiff fails to comply with court-imposed deadlines, the court may
24    dismiss the plaintiff’s case for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon Pres.
25    Council v. U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our
26    sister circuits, with which we agree, is that courts may dismiss under Rule 41(b) sua sponte, at
27    least under certain circumstances.”). Involuntary dismissal is a harsh penalty, but the court has
28
     Case 1:20-cv-00501-NONE-JDP Document 5 Filed 11/13/20 Page 2 of 2


 1    a duty to administer justice expeditiously and avoid needless burden for the parties. See

 2    Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 3            We will give plaintiff an opportunity to explain why the court should not dismiss his case

 4    for failure to prosecute, failure to comply with a court order, and failure to state a claim.

 5    Plaintiff’s failure to respond to this order will constitute another failure to comply with a court

 6    order and will result in dismissal of this case.

 7            Accordingly, plaintiff must show cause within 21 days of the date of entry of this order

 8    why the court should not dismiss his case for failure to state a claim and failure to prosecute.

 9    Should plaintiff wish to continue with this lawsuit, plaintiff must also file a first amended

10    complaint within 21 days.

11
     IT IS SO ORDERED.
12

13
     Dated:      November 12, 2020
14                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
